Motion by the respondent Michael H. Feinberg to dismiss the proceeding on the ground that this Court does not have jurisdiction over a proceeding pursuant to CPLR article 78 against a surrogate.
*745Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This proceeding should have been brought in the Supreme Court (see CPLR 7804; 506 [b]). Prudenti, P.J., Feuerstein, Mastro and Rivera, JJ., concur.